Citation Nr: 0114163	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-11 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

The Board notes that the veteran has been diagnosed with Type 
2 diabetes mellitus.  VA has recently promulgated a 
regulation which establishes Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) as a 
condition for which presumptive service connection may be 
granted for veterans exposed to herbicide agents while in 
service.  See 66 Fed. Reg. 23,166 (2001).  That regulation 
has an effective date of July 9, 2001.  The veteran is hereby 
advised of the change in the law, and of the need to submit a 
claim if he desires to seek service connection for diabetes 
mellitus.


FINDINGS OF FACT

1.  The veteran's disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.16(a) to be considered totally 
disabling.

2.  The veteran does not have permanent and total 
disabilities.

3.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation by reason 
of his disabilities.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
are not met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 
38 C.F.R. § 3.314, 3.321, 3.340, 3.341, 3.342, 4.15, 4.16, 
4.17, 4.75, 4.84a, 4.104, 4.119, 4.130, Diagnostic Codes 
6079, 7101, 7913, 9434 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the criteria for entitlement to 
nonservice-connected pension are met in that he contends that 
he is unable to follow a substantially gainful occupation as 
a result of his disabilities.  After a review of the record, 
the Board finds that the veteran's contentions are not 
supported by the evidence, and his claim is denied.

The pertinent statute provides that VA shall pay pension at 
the rate prescribed to each veteran of a period of war who 
meets applicable service requirements and who is permanently 
and totally disabled from nonservice-connected disability not 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 1991).  For purposes of this determination, a 
veteran shall be considered permanently and totally disabled 
if he is unemployable as the result of disability reasonably 
certain to continue throughout his life, or is suffering from 
(1) any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if it reasonably certain that 
such disability will continue throughout his life, or (2) and 
disease or disorder determined by VA to be of such nature or 
extent as to justify a determination that persons suffering 
therefrom are permanently and totally disabled.  38 U.S.C.A. 
§ 1502(a) (West 1991).

The regulations provide that all veterans who are basically 
eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent shall be rated as 
permanently and totally disabled.  For the purpose of 
pension, the permanence of the percentage requirements of 
38 C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  In 
making such determinations, marginal employment, for example, 
as a self-employed farmer or other person, while employed in 
his or her own business, or at odd jobs or while employed at 
less than half the usual remuneration will not be considered 
incompatible with a determination of unemployability, if the 
restriction, as to securing or retaining better employment, 
is due to disability.  38 C.F.R. § 4.17 (2000).

Total disability ratings for may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities:  provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a) (2000).

Claims of all veterans who fail to meet the percentage 
standards but who meet the basic entitlement criteria and are 
unemployable, will be referred by the rating board to the 
Adjudication Officer under §3.321(b)(2).  38 C.F.R. § 4.17(b) 
(2000).  Where the evidence of record establishes that an 
applicant for pension who is basically eligible fails to meet 
the disability requirements based on the percentage standards 
of the rating schedule but is found to be unemployable by 
reason of his disabilities, age, occupational background and 
other related factors, the following are authorized to 
approve on an extra-schedular basis a permanent and total 
disability rating for pension purposes:  the Adjudication 
Officer, or where regular schedular standards are met as of 
the date of the rating decision, the rating board.  38 C.F.R. 
§ 3.321(b)(2) (2000).

Non-service-connected disability pension may be paid based on 
service in the Vietnam era.  Determinations of permanent 
total disability for pension purposes will be based on non-
service-connected disability or combined non-service-
connected and service-connected disabilities not the result 
of willful misconduct.  38 C.F.R. § 3.314(b) (2000).  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of 38 C.F.R. § 4.17 
are met.  38 C.F.R. § 3.340(a) (2000).

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  The permanent loss or loss 
of use of both hands, or of both feet, or of one hand and one 
foot, or of the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent total disability.  
Diseases and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.  Permanent total 
disability ratings may not be granted as a result of any 
incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations or permanent loss of use of extremities or 
sight, or the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  38 C.F.R. § 3.340(b) (2000).

Permanent total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veteran's own willful misconduct whether or not they are 
service connected.  In addition to the criteria for 
determining total disability and permanency of total 
disability contained in 38 C.F.R. § 3.340, permanent total 
disability pension ratings will be authorized for congenital, 
developmental, hereditary or familial conditions, provided 
the other requirements for entitlement are met.  38 C.F.R. 
§ 3.342 (2000).

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case the veteran's application appears to be 
complete.  He has been furnished with a statement of the case 
and two supplemental statement of the case that informed him 
of the criteria for pension benefits.  These documents served 
to inform him of the evidence necessary to substantiate his 
claim.  The RO has sought and obtained records of private and 
VA treatment reported by the veteran.  The RO has also 
provided the veteran with examinations that contained 
sufficient information for the Board to decide his claim.  
Accordingly, the Board finds that VA has complied with the 
requirements of the VCAA.

The evidence shows that the veteran has claimed that his 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  The medical evidence of 
record shows that the veteran has been diagnosed with the 
following disabilities:  diabetes mellitus, hypertension, 
depressive disorder, and refractive error of the eye.  
Therefore, the Board will evaluate each of those non-service-
connected disabilities to determine the severity of that 
disability in order to determine whether those disabilities 
prevent the veteran from securing or following a 
substantially gainful occupation.

A.  Diabetes Mellitus

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Diabetes mellitus is evaluated pursuant to the 
criteria found in Diagnostic Code 7913 of the Schedule.  
38 C.F.R. § 4.119 (2000).  Under those criteria, a rating of 
10 percent is warranted where the evidence shows diabetes 
mellitus manageable by restricted diet only.  A rating of 20 
percent is warranted where the evidence shows diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A rating of 40 
percent is warranted where the evidence shows diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  38 C.F.R. § 4.119 (2000).

A November 1999 private medical report shows that the veteran 
was seen for diabetes.  The diagnosis was diabetes mellitus 
without mention of complications.  The veteran was stable and 
doing well.  He was prescribed Novolin 70/30.  The veteran 
stated that he had developed blindness, but no clinical 
findings regarding any blindness were made.

A December 9, 1999, VA medical report shows that the veteran 
had no fever, chills, nausea, or vomiting.  He felt his 
eyesight was not getting better.  He noted occasional 
nocturia, but no dysuria.  He had no leg swelling.  He tried 
to observe the diabetic diet as possible.  Otherwise, he had 
no complaint.  He did not check his blood sugar regularly, 
but when checked it was in the 200 range.  The examiner 
diagnosed diabetes mellitus, type II.  Review of systems 
indicated occasional blurred vision and occasional nocturia.  
There was no headache, fever, chills, problem bleeding, 
cardiovascular problem, or gastrointestinal symptoms.  A 
finger stick test showed a non-fasting level of 222.  The 
examiner provided an assessment of diabetes mellitus.  The 
veteran was to continue insulin.  He was also prescribed a 
diabetic diet and exercise as tolerated.

A January 12, 2000, VA medical report shows that the 
veteran's home blood sugar varied from 140 to 190.  
Occasionally he had episodes of low sugar, less than 60.  He 
took juices and the hypoglycemia symptoms would resolve.  He 
had no new complaints.  The fasting glucose test was 94.  The 
examiner diagnosed diabetes mellitus.

A February 23, 2000, VA medical report notes that the veteran 
sometimes had low sugar in the daytime and aside from that 
did not have any other problem.

A March 22, 2000, VA general medical examination shows that 
the veteran had diabetes mellitus diagnosed in 1984 and was 
taking Novolin 70/30 in the morning and evening.  He checked 
his blood sugars at least twice per day to determine the 
insulin dose needed, and the readings ranged from high to 
low.  He had frequent reactions around noon.  He took his 
morning insulin at 7:00 a.m.  The examiner provided a 
diagnosis of insulin dependent diabetes mellitus under poor 
control.

A July 19, 2000, VA medical report shows that the veteran's 
insulin dose was decreased his previous visit.  He thought it 
improved a little bit, although he was having some episodes 
of low sugar in the 50s.  Fasting glucose was 182.  The 
veteran was advised to be consistent with his diet and 
exercise.  The examiner diagnosed diabetes mellitus.

The Board finds that in evaluating the veteran's non-service-
connected disabilities for the purpose of determining 
entitlement to a non-service-connected pension that the 
veteran's diabetes mellitus should be assigned a 20 percent 
rating.  The evidence clearly shows that the veteran requires 
insulin and a restricted diet to control his diabetes.  
However, the evidence does not show regulation of his 
activities, which is required for a rating of 40 percent.  
While the veteran has been encouraged to exercise more, the 
evidence does not show the requirement for a regulation of 
his activities that would warrant the higher rating of 40 
percent.  The veteran's symptomatology more nearly 
approximates the criteria for a rating of 20 percent, which 
envisions a restricted diet and the use of insulin.

B.  Hypertension

Hypertension is evaluated pursuant to the criteria found in 
Diagnostic Code 7101 of the Schedule.  38 C.F.R. § 4.104 
(2000).  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows diastolic pressure of 
predominantly 100 or more; systolic pressure of predominantly 
160 or more; or is assigned as a minimum evaluation for an 
individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control.  A rating of 20 percent is warranted where the 
evidence shows diastolic pressure of predominantly 110 or 
more or systolic pressure of predominantly 200 or more.  
38 C.F.R. § 4.104 (2000).

A December 7, 1999, VA medical report provides a blood 
pressure reading of 186/90.  A December 9, 1999, VA medical 
report provides a blood pressure reading of 160/90.  A 
January 12, 2000, VA medical report provides a blood pressure 
reading of 176/83.

Another January 12, 2000, VA medical report provides a blood 
pressure reading of 140/90.  The examiner noted that the 
veteran was diabetic and had borderline blood pressure.  The 
examiner prescribed Lisinopril.

A February 23, 2000, VA medical report provides a blood 
pressure reading of 149/70.  Another February 23, 2000, VA 
medical report provides a blood pressure reading of 140/70.  
The examiner diagnosed hypertension with the blood pressure 
improved and prescribed continued medication, diet, and 
exercise.

A March 22, 2000, VA general medical examination notes that 
the veteran had shown high blood pressures for about two 
months.  He was taking Lisinopril.  He stated that his 
breathing was short when he was pushing a car.  On average he 
could walk a mile at a normal pace without dyspnea, and had 
no chest pain.  His blood pressure was 140/80.  The examiner 
diagnosed a history of high blood pressure that was 
controlled.

A July 19, 2000, VA medical report provides a blood pressure 
reading of 174/80.  The veteran's Lisinopril dosage was 
increased and he was advised to use diet and exercise.

The Board finds in evaluating the veteran's nonservice-
connected disabilities for the purpose of determining 
entitlement to a nonservice-connected pension, that the 
veteran's hypertension should be assigned a 0 percent rating.  
A 0 percent rating is assigned because the evidence does not 
show diastolic pressure of predominantly 100 or more, or 
systolic pressure of predominantly 160 or more.  While a 10 
percent rating may be assigned as a minimum evaluation for an 
individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control, the evidence does not show any diastolic blood 
pressure readings of 100 or more.  Therefore, although the 
veteran uses medication to control his blood pressure, a 10 
percent rating is not warranted as the evidence does not show 
a history of diastolic readings of 100 or more.  Therefore, 
the Board finds that the veteran's hypertension should be 
assigned a 0 percent rating.

C.  Depressive Disorder

Mental disorders are evaluated pursuant to the criteria found 
in the General Rating Formula for Mental Disorders of the 
Schedule.  38 C.F.R. § 4.130 (2000).  Under those criteria, a 
noncompensable rating is warranted where a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  A rating of 
10 percent is warranted where the evidence shows occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; where 
symptoms are controlled by continuous medication.  A rating 
of 30 percent is warranted where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or  less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (2000).

A May 9, 2000, VA mental disorders examination shows that 
after service the veteran drove a truck from 1971 to 1987.  
He then worked as a mechanic from 1988 to 1997.  He stated 
that he was forced to retire secondary to medical problems 
including diabetes and high blood pressure.  He currently 
worked only odd jobs, such as repairing cars.  He stated that 
he worked several hours a day and then was basically worn 
out.  

The veteran reported that he was not under the care of a 
psychiatrist, had never been treated for psychiatric 
problems, and was on no psychiatric medications.  The 
veteran's main complaint was that he felt that, "things he 
used to remember easily gave him a great deal of difficulty 
now."  He could remember things that happened to him in the 
past, but had problem remembering things that happened to him 
recently.  His memory problems were more evident when he was 
under stress.  He stated that this began approximately one 
year prior to the examination, with some incidents as much as 
four or five years previous.  He admitted to fleeting 
depression and stated that he had more sunshine than clouds 
in his life.  He complained of being tired all the time.  He 
did relate that he worried a great deal and felt very limited 
by being a diabetic.  He was afraid to get too far away from 
home for fear that he would have an insulin reaction and be 
too far from his medication.  

The veteran spoke about his experiences in Vietnam and stated 
that he had put them behind him and denied any symptoms such 
as nightmares or flashbacks.  Objective findings showed that 
the veteran was alert, oriented, and cooperative.  He 
admitted to fleeting depression, however it was not a 
persistent state.  He had contemplated suicide for one or two 
seconds in his life but stated that he would never commit 
suicide.  He denied insomnia but stated that he always felt 
tired and thought that his mind raced during the night.  
There was evidence of some mild anxiety, however there was no 
evidence of panic attacks.  There was no evidence of 
psychosis.  Cognitively, he was grossly intact in all 
spheres.  He achieved forty out of fifty on the set test for 
demenetia.  The examiner provided no Axis I or Axis II 
diagnoses.  The examiner assigned a global assessment of 
functioning of 85.  The examiner also noted that while the 
veteran had some symptoms of depression and anxiety they were 
not to the degree to warrant a diagnosis of dysthymia or 
major depression.  The veteran was having difficulties 
secondary to financial problems and medical problems.  
Significantly, the veteran did well on brief cognitive 
screening.  It was doubtful that the veteran had any type of 
dementing process or would warrant of diagnosis of any type 
of dementing process.

A March 22, 2000, VA general medical examination shows that 
the veteran stated he got nervous and feared something would 
go wrong for the past couple of years.  He had been doing odd 
jobs.  He was divorced and had one son.  He slept poorly 
because he awoke as tired as he went to bed.  He felt better 
at night.  He worried a great deal, but denied episodes of 
crying.  He had considered suicide for just a second or tow.  
He felt that he had more difficulty remembering than he was 
supposed to have.  The examiner diagnosed moderate 
depression.

A July 13, 2000, VA medical report provides a diagnosis of 
depressive disorder not otherwise specified and the examiner 
assigned a global assessment of functioning of 65.  There was 
very little in his performance upon neuropsychological 
testing to indicate the presence of a neuropathological 
process, and there was no objective evidence to suggest any 
cognitive dysfunction, to include memory problems.  There was 
evidence of a mood disturbance, primarily anergia and 
excessive rumination, which could partly explain the 
forgetfulness and mental tracking difficulties described.  
The examiner also speculated that his "difficulties" could 
be normal age-related changes to which he was paying more 
attention following retirement.  The examiner also noted that 
fluctuating blood sugar levels could result in increased 
confusion or decreased energy, both of which could contribute 
to cognitive difficulties.  The examiner felt that the 
veteran should be assured that he did not appear to have a 
dementing illness.  The examiner also felt that the veteran 
would probably benefit from medication to reduce his 
excessive rumination and increase his energy level.

A July 23, 2000, VA medical report shows that the veteran had 
trouble understanding how anxiety and depression could cause 
cognitive dysfunction, but eventually seemed to comprehend.  
He was receptive to medication management for his rumination 
and anxiety.  His mood appeared anxious.  Affect was limited.  
Interaction was limited but appropriate.  The examiner 
diagnosed depressive disorder, not otherwise specified and 
provided a global assessment of functioning of 65.  

The examiner noted that the veteran was somewhat reticent 
during the interview and the history and description of his 
current difficulties was barely adequate.  He reported that a 
couple years prior he had noticed problems with memory and 
concentration.  The problems came on gradually and had 
worsened since then.  He believed that they were related to 
diabetes.  The veteran reported that he had trouble 
remembering what he went to get and that he rapidly forgot 
what he had just read in the newspaper.  He relied on a 
calendar to keep track of appointments.  However, he denied 
any memory failures of consequence, such as getting lost 
while driving.  The veteran denied confusion or 
disorientation.  He reported that trouble concentrating was 
his biggest problem.  He easily lost track of what he was 
thinking and his mind wandered off the subject to irrelevant 
or tangential ideas.  However, he reported that he had no 
difficulty keeping track of the topic of conversation or 
plots in television shows.  

The veteran did not report any changes or problems in speech 
or language skills.  He denied any symptoms suggesting 
dyspraxia or dysgnosia.  He was completely independent in the 
activities of daily living.  He denied any difficulty in 
performing instrumental activities of daily living.  His 
"lady friend" managed his finances, but he believed that he 
could do that on his own.  The veteran reported that he slept 
all right.  However, when he was thinking a lot in bed, he 
had trouble sleeping.  He denied snoring, restlessness, or 
nightmares.  He reported no change in his appetite.  He 
denied any changes in his mood.  He admitted that sometimes 
he felt nervous, but he could not identify specific things he 
worried about.  He described what sounded like obsessional 
thinking or excessive rumination, particularly about 
potential problems, which seemed to contribute to his 
nervousness.  He admitted fleeting suicidal ideation in the 
past, but denied feeling depressed.  He denied any psychotic 
symptoms or dissociative phenomena.  He denied any 
significant interpersonal difficulties.  He had several 
friends with whom he drank coffee and talked about the old 
days.  He had been living with his ex-wife for the past 
several years and did not report any significant conflicts 
with her.  He spent his days doing odd jobs, mainly working 
on cars.  He denied having any hobbies or participating in 
any social organizations.  

The veteran was noted to describe few physical problems.  He 
denied any problems with his vision or hearing.  He denied 
urinary incontinence or sexual dysfunction.  He reported that 
he felt tingly when his blood sugar got low, and that his 
arms felt weak when he held them above his head for prolonged 
periods.  He had occasional pain in the joints.  He denied 
any motor problems.  He denied any episodes of alterations in 
consciousness.

The veteran's history was negative for symptoms of or 
treatment for psychiatric problems.  The veteran denied any 
specific learning or behavioral difficulties in his 
educational history, but he had failed English, history, and 
science and repeated the eleventh and twelfth grades.  He 
graduated from high school but had no additional formal 
education or training outside the military.  After serving on 
active duty from 1969 to 1971, the veteran worked as a truck 
driver for 15 years.  He then worked for ten years as an 
automobile mechanic until 1997 when he quit his job because 
he would become exhausted after five or six hours.  He had 
not worked regularly since then, and his only source of 
income was irregular work as a mechanic.  The veteran had 
been married twice.  He first marriage lasted fourteen years 
and he had a son, age 25, with whom he had little contact.  
He was married again for one year and had been divorced for 
ten years, but continued to live with his ex-wife.

At the examination, the veteran was neatly and casually 
dressed.  He was well groomed and thin, appearing about his 
stated age.  No sensory or motor difficulties were evident in 
his spontaneous behavior.  He appeared fatigued, but did not 
appear confused.  He was well oriented to the clinic 
surroundings.  His initiation and maintenance of spontaneous 
behavior was diminished and he appeared withdrawn.  He was 
pleasantly and socially appropriate.  He presented 
information about himself in a straightforward manner but the 
information he presented was limited and he did not elaborate 
on his responses nor did he spontaneously volunteer any 
additional information.  There was no loosening of 
associations, flight of ideas, or other evidence of 
disordered thinking.  

The veteran's speech was described as somewhat hypophonic and 
slowed, but normal in all other respects.  His mood appeared 
anxious and depressed, and his affect was constricted but 
appropriate.  Mild to moderate psychomotor slowing was 
evident.  He denied suicidal or homicidal ideation.  He did 
not appear to be experiencing hallucinations, illusions or 
other perceptual disturbances, flashbacks or intrusive 
thoughts, or dissociative phenomena.  He was cooperative with 
the testing but his effort and energy level diminished as the 
testing progressed.  When he had difficulties, he asked for 
reassurance about his performance and for the correct 
response.  His attention and concentration were good and he 
did not appear distractible.  He had no difficulty 
understanding task instructions.  His overall approach to 
tasks was well organized and no difficulties with cognitive 
or behavioral regulation were evident.  He was fully 
oriented.

A demographic-based estimate of pre-morbid intellectual 
functioning placed the veteran in the average range of 
intelligence.  His general fund of information was average.  
Word reading skills were at the post high school level.  His 
hearing and vision appeared adequate for testing purposes.  
Performance on a test of simple motor speed was in the high 
average range for the right hand and average for the left 
hand.  Performance on graphomotor sequencing tasks revealed 
no difficulties with sequencing or motor control.  On a test 
of memory for narrative verbal information, the veteran's 
performance was average.  Immediate free recall was average 
and delayed free recall was relatively better and in the high 
average range, with an overall retention rate in the very 
superior range.  Ability to benefit from repeated exposure to 
the material was average.  Retrieval was somewhat enhanced 
with a recognition format.  Immediate reproduction of simple 
geometric figures was in the high average range, and delayed 
reproduction was in the very superior range, with overall 
retention rate in the superior range.  A recognition format 
did not facilitate retrieval.  Immediate reproduction of a 
complex geometric figure was average.  Phonemic verbal 
fluency (letters) and semantic verbal fluency (animals) was 
average.  Confrontation naming was also average.  

The veteran's spontaneous sentence production was coherent, 
grammatical, and of adequate length.  Visuospatial-
contructional skills were average.  Drawings of a clock to 
command to copy are intact.  Copy of a complex geometric 
figure was average.  Performance on a simple auditory 
attention test was average.  Complex auditory attention and 
sequencing was also average.  Performance on a simple test of 
rapid visuomotor sequencing was in the high average range.  
Performance on a more complex test of those abilities was in 
the average range.  Performance on a task requiring 
psychomotor speed and coding was average.  Verbal abstract 
reasoning was average.  Spatial reasoning was in the high 
average range.  The Beck Depression Inventory indicated mild 
to moderate depression without suicidal ideation.  His score 
on the Beck Anxiety Inventory was in the mild to moderate 
range with no severe symptoms indicated.

The Board finds that in evaluating the veteran's nonservice-
connected disabilities for the purpose of determining 
entitlement to a nonservice-connected pension, that the 
veteran's depressive disorder should be assigned a 10 percent 
rating.  The Board finds that the evidence demonstrates 
occupational and social impairment due to mild symptoms that 
decrease work efficiency and ability to perform occupational 
tasks during periods of significant stress and that the 
symptoms are controlled by continuous medication.  
Particularly, the Board notes that the veteran has been 
prescribed medication to control anxiety and rumination.

However, the Board finds that the veteran does not meet the 
criteria for the assignment of a 30 percent rating.  The 
evidence does not show intermittent inability to perform 
occupational tasks as a result of the veteran's mental 
disorder.  The veteran does generally function 
satisfactorily, with routine behavior, normal self-care, and 
normal conversation.  The evidence does not show any panic 
attacks, suspiciousness, or chronic sleep impairment, despite 
that the veteran has complained of fatigue and trouble 
sleeping.  

The veteran has also complained of mild memory loss, however 
clinical testing did not find any such memory loss.  Testing 
and evaluation did show depressed mood and anxiety.  The 
evidence did not show any social impairment.  The evidence 
shows occupational impairment mainly as a result of fatigue 
that is not shown to be the result of the veteran's mental 
disorder.  Therefore, the Board finds that the criteria for a 
30 percent rating for depressive disorder are not met as his 
overall level of impairment does not arise to the severity 
envision by the criteria for a 30 percent rating.  The 
veteran's symptomatology more nearly approximates the 
criteria for a rating of 10 percent.

D.  Refractive Error of the Eye

Impairment of visual acuity is evaluated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079 of the 
Schedule.  38 C.F.R. § 4.84a (2000).  Under those criteria, a 
0 percent rating is warranted where the evidence shows visual 
acuity of 20/40 or better in both eyes.  38 C.F.R. § 4.84a, 
Table V (2000).  The best distant vision obtainable after the 
best correction by glasses will be the basis of rating.  
38 C.F.R. § 4.75 (2000).

The most recent evidence of the veteran's visual acuity is a 
June 1986 private medical report showing that the veteran's 
visual acuity was 20/20 in both eyes for distance with 
corrective lenses if worn.  More recently, in an August 29, 
2000, VA medical report, the veteran denied any problems with 
his vision.

The veteran's level of visual acuity is a 0 percent level.  
There is no evidence of record that shows that the veteran's 
visual acuity is 20/40 or worse in either eye.  Therefore, in 
evaluating the veteran's nonservice-connected disabilities 
for the purpose of determining entitlement to a nonservice-
connected pension, the veteran's refractive error of the eye 
will be assigned a 0 percent rating.

E.  Conclusion

The Board has evaluated the veteran's nonservice-connected 
disabilities for the purpose of determining entitlement to a 
nonservice-connected pension.  Upon evaluation, the Board 
finds that the veteran has diabetes mellitus, which is 20 
percent disabling; depressive disorder not otherwise 
specified which is 10 percent disabling; hypertension which 
is 0 percent disabling; and refractive error of the eye which 
is 0 percent disabling.  Therefore, the Board finds that the 
veteran's disabilities are a combined 30 percent disabling.  
38 C.F.R. § 4.25, Table I (2000).

Thus the veteran does not have a total (100 percent) 
schedular rating.  He also does not have a permanent total 
disability as listed in 38 C.F.R. § 4.15 (2000).  The 
"average person" standard of 38 U.S.C.A. § 1502(a)(1) (West 
1991) is therefore not met.

The Board finds that the veteran's nonservice-connected 
disability ratings do not combine to meet the percentage 
criteria found in 38 C.F.R. § 4.16(a) because he does not 
have a single disability which is 40 percent disabling with 
additional disability to combine to 70 percent disabling.  
Therefore, the Board will evaluate the evidence to determine 
whether the evidence of record establishes that he is 
unemployable by reason of his disabilities, age, occupational 
background and other related factors, such that his claim 
could be referred for the authorization of a permanent and 
total disability rating for pension purposes on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(2).

The evidence shows that the veteran was born August 14, 1948, 
and thus is 52 years old.  He completed a high school 
education.  He worked for 15 years as a truck driver and for 
ten years as an automobile mechanic.  He still works odd jobs 
as an automobile mechanic.  As discussed above, the evidence 
shows that the veteran has diabetes mellitus, hypertension, 
depressive disorder, and refractive error of the eye which 
combine to produce a 30 percent disability.  There is no 
medical opinion of record that the veteran is unable to 
secure or follow a substantially gainful occupation by reason 
of his disabilities.  The Board finds, upon evaluation of the 
veteran's disabilities, age, occupational background and 
other related factors that the evidence does not show that 
the veteran is unable to secure or follow a substantially 
gainful occupation.  The evidence shows that the veteran 
stopped working as an automobile mechanic because he became 
fatigued after five or six hours of work.  However, he 
continues to work odd jobs as an automobile mechanic.  The 
Board notes that automobile mechanic is a physically 
demanding profession.  The veteran concedes that he is able 
to pursue this occupation on at least an occasional basis.

Indeed recent examination has revealed a Global Assessment of 
Function of 85.  That score reflects absent symptoms with 
good functioning in all areas.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2000).  While that score does not reflect 
impairment in function from physical disability, his physical 
disabilities, as described above, cause minimal or no 
significant impairment.  

Therefore, the Board finds that the veteran's disabilities do 
not preclude his securing or following a substantially 
gainful occupation and thus referral for consideration of 
entitlement to a nonservice-connected pension pursuant to 
38 C.F.R. § 3.321(b)(2) is not warranted.

Accordingly, the Board finds that the criteria for 
entitlement to nonservice-connected pension are not met.  The 
preponderance of the evidence is against the veteran's claim 
and that claim is denied.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. § 3.314, 3.321, 3.340, 3.341, 3.342, 
4.16, 4.17, 4.75, 4.84a, 4.104, 4.119, 4.130, Diagnostic 
Codes 6079, 7101, 7913, 9434, General Rating Formula for 
Mental Disorders (2000).



ORDER

Entitlement to nonservice-connected pension is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

